          Case 1:21-mj-00067-ZMF Document 9 Filed 04/28/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                    :       Case No. 21-MJ-67 (ZMF)
                                            :
                                            :
              v.                            :
                                            :
KASH LEE KELLY,                             :
                                            :
                      Defendant.            :


                                    NOTICE OF FILING

       The United States, by and through its attorney, the United States Attorney for the District

of Columbia, respectfully gives notice that undersigned counsel for the government has provided

counsel for the defendant with government’s attached viewing letter, dated April 26, 2021, in the

above-mentioned case.


                                                    Respectfully submitted,

                                                    CHANNING D. PHILLIPS
                                                    ACTING UNITED STATES ATTORNEY
                                                    D.C. Bar No. 415793

                                            By:     /s/ Emory V. Cole____________
                                                    EMORY V. COLE
                                                    Assistant United States Attorney
                                                    PA. Bar Number 49136
                                                    555 Fourth Street, N.W.
                                                    Washington, D.C. 20530
                                                    (202) 252-7692
                                                    Emory.Cole@usdoj.gov
          Case 1:21-mj-00067-ZMF Document 9 Filed 04/28/21 Page 2 of 2




                                CERTIFICATE OF SERVICE

       On April 28, 2021, a copy of the foregoing notice and attached viewing letter were served
on defendant’s counsel through the Court’s Electronic Filing System with the listed
attachments provided to counsel through the means described in the viewing letter.


                                                   /s/ Emory V. Cole
                                                   Emory V. Cole
                                                   Assistant United States Attorney




                                               2
